DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
Claims 1-8 are pending.
	Claims 1-8 are rejected.

Priority
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) to App. No. TW 107145537 filed 12/18/2018. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Accordingly, each of claims 1-8 are afforded the effective filing date of the 09/01/2017.

Drawings
	The Drawings submitted 02/14/2019 are accepted.


Specification
	The disclosure is objected to for the following informalities. It is noted that for purposes of the instant Office Action, any reference to the Specification pertains to the Specification as originally filed on 02/14/2019.

	The use of the terms such as CytoOneArray, for example, which are trade names or marks used in commerce, has been noted in this application. Each term should be accompanied by corresponding generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, ™ , or ® following the terms. Applicant is requested to review the Specification and Drawings for all instances. Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

The specification at p. 6, line 15, discloses "BioHMM" without disclosing the origin or meaning of this abbreviation. This objection might be overcome by placing in the record evidence of PHOSITA knowledge as to the meaning and/or origin of the abbreviation. A 112(a) claim rejection below also pertains.

Claim Interpretation
Claim Terminology
In claim 1 and any claims dependent therefrom, under the broadest reasonable interpretation (BRI), the recited “(C) dividing all the nucleic acid samples into groups, wherein each group consists of two said nucleic acid samples, to obtain nucleic acid sample groups” reads on pairing nucleic acid samples into groups. Non-limiting examples are provided in the Specification at p. 8, lines 15-22.

35 U.S.C. 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: in claim 7, wherein the analysis in step (I) is conducted by means including Circular binary segmentation (CBS), BioHMM, Forward-Backward Fragment-Annealing Segmentation or Wavelet smoothing in claim 7. Regarding the three-prong test: (A) the claim limitation uses the term “means”; (B) the term “means” is modified by the functional language means (for) analysis; and (C) the term “means” is modified by the recited methods of Circular binary segmentation (CBS) and Wavelet smoothing. Means including CBS and Wavelet smoothing are well-known in the field and provide sufficient structure, material, or acts for performing the claimed function of analysis. Thus, these claim limitations are not being interpreted under 35 U.S.C. 112(f) and read on any known version of this method, which such versions include structure in the form of software-implemented steps sufficient to preclude invoking. 
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitation(s) is/are: wherein the analysis in step (I) is conducted by means including BioHMM and Forward-Backward Fragment-Annealing Segmentation in claim 7. Regarding the three-prong test: (A) the claim limitation uses the term “means”; (B) the term “means” is modified by the functional language means (for) analysis; and (C) the term “means” is modified by the recited methods of BioHMM and Forward-Backward Fragment-Annealing Segmentation. Means including BioHMM and Forward-Backward Fragment-Annealing Segmentation are not clearly well known in the field and therefore do not provide sufficient structure, material, or acts for performing the claimed function of analysis. Thus, the claim limitations for means including BioHMM and Forward-Backward Fragment-Annealing Segmentation are being interpreted under 35 U.S.C. 112(f) (see the Specification at page 6, lines 14-16). For each of these limitations, a corresponding 112(b) rejection applies below.


Claim Rejections - 35 USC § 112

35 U.S.C. 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claim 1 recites the limitations “(A) providing at least three test samples”, “(C) dividing all the nucleic acid samples into groups, wherein each group consists of two said nucleic acid samples, to obtain nucleic acid sample groups”, and (H) “(ii) obtain a probe values set for calibration via calculation in view of at least three Lowess-analyzed signal data sets”. Under a BRI that the nucleic acid samples are paired together to form groups, it is unclear how step (C) is performed when only three samples, or any odd number of samples, are provided. In these scenarios, two of the samples will be grouped while the third sample, or any uneven numbered sample, will remain ungrouped. It is not clear how the ungrouped sample is processed. Further, it is unclear in the scenario where there are three samples, which can form at most two nucleic acid sample groups under the BRI of the claim, how at least three Lowess-analyzed signal data sets, which are derived from each of the nucleic acid sample groups, are obtained. Under the BRI, the claims require at least six, or any even number greater than six, test samples to be provided. Amendment of the claim to clarify how samples are divided into groups when there are odd numbers or the number of samples is between 3-6 would overcome this rejection.
	Claim 1 recites the limitation “(H)…(i) using the signal data sets in groups derived from the test samples in the same sample batch as the test sample of interest or in a different sample batch”. First, there is insufficient antecedent basis for the term “the test sample of interest” as this is the first recitation of the term. The previous steps in the claim recite dividing test samples into groups where each group is composed of two test samples. It is therefore also unclear which of the two samples in the group is the test sample of interest, or which group contains the test sample of interest. Second, while the antecedent basis for the test samples (emphasis added) in the same sample batch as the test sample of interest is clear, there is insufficient antecedent basis for the test samples… in a different sample batch as this is the first recitation of this limitation. Deleting “the” in front of signal data sets would remedy the rejection if that would be consistent with the intended interpretation. 
Claim 4 recites “calculating the calibrated result as follows: the median ± the standard deviation for the corresponding probe of the test sample of interest x a coefficient”. First, the order of operations for the calculation are unclear. Under a BRI, only the standard deviation is multiplied by a coefficient, and this value is then added to or subtracted from the median, or the standard deviation is added to or subtracted from the median, and this value is then multiplied by a coefficient. Second, it is not clear when the standard deviation (either multiplied by the coefficient or not) is added to from the median or subtracted from the median, or if both operations are required to be performed. 
As interpreted above, the claim 7 limitation “wherein the analysis in step (I) is conducted by means including… BioHMM (and) Forward-Backward Fragment-Annealing Segmentation” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification discloses the same language without additional detail at p. 6, lines 14-16.  Therefore, the claim also is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

		
35 U.S.C. 112(a) relating to 112(f)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement after invoking 112(f). The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding issues of written description support stemming even from the original claims and original disclosure, MPEP 2161.01.I (e.g. 6th para.), 2163.I and 2163.I.A pertain: "[O]riginal claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed" (MPEP 2161.01.I,6th para.).
Claim 7 recites “wherein the analysis in step (I) is conducted by means including… BioHMM" and "Forward-Backward Fragment-Annealing Segmentation”. The Specification discloses the same language without additional detail at p. 6, lines 14-16. It is not clear in the record what either of BioHMM or Forward-Backward Fragment-Annealing Segmentation entails. For example, while HMM, or Hidden Markov model, is widely used in the art, it is not readily apparent how BioHMM differs from a traditional HMM, and it is not clear what means are required for performance. It is similarly apparent that Forward-Backward Fragment-Annealing Segmentation is a type of segmentation analysis, but the particulars required for this analysis are not apparent.  Thus, neither invoking expression links to adequate written description in the form of structure in the specification.
As appropriate, the rejection may be overcome, for example, (i) by narrowing to clearly supported embodiments and/or (ii) by clarifying on the record where support can be found and how that support relates to the recitations.  If PHOSITA knowledge is being relied upon, then this may be clarified on the record.
MPEP 2161.01.I "DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION" also pertains.  
In general, it is requested that any claim amendment in this regard be accompanied by citations to support in the original disclosure.
MPEP 2163 generally pertains.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The instant rejection reflects the Guidance published in the Federal Register notice titled
2019 Revised Patent Subject Matter Eligibility Guidelines (Vol. 84, No. 4, Monday January
7, 2019 at 50) and the October 2019 Updated Subject Matter Eligibility Guidance  (hereinafter both referred to as the “Guidance”), as outlined in the MPEP at 2106.04.
Framework with which to Evaluate Subject Matter Eligibility:
Step 1: Are the claims directed to a process, machine, manufacture, or composition of matter;
Step 2A, Prong One: Do the claims recite a judicially recognized exception, i.e. a law of nature, a natural phenomenon, or an abstract idea;
Step 2A, Prong Two: If the claims recite a judicial exception under Prong One, then is the judicial exception integrated into a practical application (Prong Two); and
Step 2B: If the claims do not integrate the judicial exception, do the claims provide an inventive concept.
Framework Analysis as Pertains to the Instant Claims:
Step 1
With respect to Step 1: yes, the claims are directed to a method for detecting copy number variation [Step 1: YES; See MPEP § 2106.03].
Step 2A, Prong One
With respect to Step 2A, Prong One, the claims recite abstract ideas. The MPEP at 2106.04(a)(2) further explains that abstract ideas are defined as: 
mathematical concepts (mathematical formulas or equations, mathematical relationships and mathematical calculations);
certain methods of organizing human activity (fundamental economic practices or principles, managing personal behavior or relationships or interactions between people); and/or
mental processes (procedures for observing, evaluating, analyzing/ judging and organizing information).
With respect to the instant claims, under the Step 2A, Prong One evaluation, the claims are found herein to recite abstract ideas that fall into the grouping of mental processes (in particular procedures for observing, analyzing and organizing information) and mathematical concepts (in particular mathematical relationships and formulas).
The claim steps directed to abstract ideas of mental processes and mathematical concepts are as follows:
Independent claim 1: (G) analyzing the signal data sets in a group for each chip via locally weighted 24 scatterplot smoothing (Lowess) to obtain two Lowess-analyzed signal data 1 sets; 2 (H) calibrating the signal data in the Lowess-analyzed signal data sets for the probes arranged in the order of genomic coordinates in view of corresponding probe values in a probe values set for calibration to obtain calibrated results, wherein the probe values set for calibration is generated by: (i) using the signal data sets in groups derived from the test samples in the same sample batch as the test sample of interest or in a different sample batch to (ii) obtain a probe values set for calibration via calculation in view of at least three Lowess-analyzed signal data sets, wherein said probe values set for calibration is a collection of probe values for calibration for all the probes; (I) analyzing the calibrated results to obtain a CNV result of the test sample of interest.	
Dependent claims 2-7 recite additional steps that further limit the judicial exceptions in independent claim 1 and, as such, are further directed to those abstract ideas. For example, claim 2 further limits the calculation in step (H)(ii); claim 3 further limits the calibration in step (H); claim 4-5 further limits the calibration in step (H); claim 7 further limits the analysis in step (I).
The abstract ideas recited in the claims are evaluated under the Broadest Reasonable Interpretation (BRI) and determined herein to each cover performance either in the mind and/or performance by mathematical operation because the steps involve no more than instructions for a user to manually analyze signal data produced by hybridizing fluorescently labelled DNA on a chip. There are no specifics as to the methodology involved in “analyzing” or “calibrating”, and thus, under the BRI, one could simply, for example, use a pen and paper to obtain Lowess-analyzed signal data, calibrate the data using the Lowess-analyzed signal data from other test samples in the same sample batch, and analyze the calibrated data to obtain CNV results. The steps (G-I) of said analysis and calibration steps are performed using mathematical techniques, as recited in the dependent claims and supported by the Specification at p. 4, line 2 through p. 6, line 22 and p. 11, line 3 through p. 13, line 21.  
Therefore, claim 1 and those claims dependent therefrom recite an abstract idea [Step 2A, Prong 1: YES; See MPEP § 2106.04].
Step 2A, Prong Two
Because the claims do recite judicial exceptions, direction under Step 2A, Prong Two, provides that the claims must be examined further to determine whether they integrate the abstract ideas into a practical application (MPEP 2106.04(d). A claim can be said to integrate a judicial exception into a practical application when it applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception. This is performed by analyzing the additional elements of the claim to determine if the abstract idea is integrated into a practical application (MPEP 2106.04(d).I.; MPEP 2106.05(a-h)). If the claim contains no additional elements beyond the abstract idea, the claim is said to fail to integrate the abstract idea into a practical application (MPEP 2106.04(d).III).

Additional elements under Step 2A, Prong Two
With respect to the instant recitations, the claims recite the following additional elements: 
Claim 1: “(A) providing at least three test samples; (B) purifying nucleic acid from each test sample to obtain a respective nucleic acid sample for each test sample; (C) dividing all the nucleic acid samples into groups, wherein each group consists of two said nucleic acid samples, to obtain nucleic acid sample groups; (D) conducting whole genome amplification for each nucleic acid sample in the nucleic acid sample groups to obtain amplified nucleic acid samples in groups; (E) labelling one amplified nucleic acid sample in each group with a first fluorescent dye to obtain a first-fluorescent-dye-labelled amplified nucleic acid sample for each group, and labelling the other amplified nucleic acid sample in each group with a second fluorescent dye to obtain a second-fluorescent-dye-labelled amplified nucleic acid sample for each group; (F) mixing the first-fluorescent-dye-labelled amplified nucleic acid sample in each group with the second-fluorescent-dye-labelled amplified nucleic acid sample in said group to obtain a mixture, and conducting hybridization with the mixture on a chip that contains a set of human genome probes to obtain signal data sets in one group for each chip, wherein each group of signal data sets consists of two said signal data sets, and each of the signal data sets consists of signal data of all the probes against a labelled and amplified nucleic acid sample from each test sample”.
Dependent claim 8 recites steps that further limit the recited additional elements of the types of fluorescent dyes recited claim 1.
With respect to Step 2A, Prong Two, the additional elements of the claims do not integrate the judicial exceptions into a practical application for the following reasons. Those steps directed to data gathering, such as “providing” samples, “purifying nucleic acid”, “dividing” samples into groups, “conducting whole genome amplification”, “labelling” samples with different fluorescent dyes, “mixing” the differentially labeled samples and “conducting hybridization with the mixture on a chip”, perform functions of collecting the data needed to carry out the abstract idea. Data gathering does not impose any meaningful limitation on the abstract idea, or on how the abstract idea is performed. Data gathering steps are not sufficient to integrate an abstract idea into a practical application (MPEP 2106.05(g)). 

"Considerations" under Step 2A, Prong Two
The additional elements do not clearly improve the functioning of a computer, or comprise an improvement to any other technical field; they do not clearly effect a particular treatment; they do not clearly require or set forth a particular machine; and they do not clearly effect a transformation of matter (MPEP2106.04(d)).
Thus, none of the claims recite additional elements which would integrate a judicial exception into a practical application, and the claims are directed to an abstract idea [Step 2A, Prong 2: NO; See MPEP § 2106.04(d)].

Step 2B
As such, the claims are lastly evaluated using the Step 2B analysis, wherein it is determined that because the claims recite abstract ideas which are not integrated into a practical application, the claims also lack a specific inventive concept. Applicant is reminded that the judicial exception alone cannot provide the inventive concept or the practical application and that the identification of whether the additional elements amount to such an inventive concept requires considering the additional elements individually and in combination to determine if they provide significantly more than the judicial exception. (MPEP 2106.05.A i-vi).
With respect to the instant claims, the additional elements of data gathering described above do not rise to the level of significantly more than the judicial exception. As directed in the Berkheimer memorandum of 19 April 2018 and set forth in the MPEP, determinations of whether or not additional elements (or a combination of additional elements) may provide significantly more and/or an inventive concept rests in whether or not the additional elements (or combination of elements) represents well-understood, routine, conventional activity. Said assessment is made by a factual determination stemming from a conclusion that an element (or combination of elements) is widely prevalent or in common use in the relevant industry, which is determined by either a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates a well-understood, routine or conventional nature of the additional element(s); a citation to one or more of the court decisions as discussed in MPEP 2106(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); and/or a statement that the examiner is taking official notice with respect to the well-understood, routine, conventional nature of the additional element(s).
With respect to the instant claims, the prior art to Sebat et al. (Science, 2004, 305, p. 525-528; Supplemental Information (SI), p. 1-23) discloses that conducting hybridization on a chip with purified, amplified, and differentially labelled genomic DNA is a data gathering element that is routine, well-understood and conventional in the art. Said portions of the prior art are, for example, (abstract) and (p. 526, col. 1, par. 1) in the reference, and SI Table S1, (p. 3, par. 2-3), and (p. 4, par. 2 through p. 6, par. 1) in the SI.  As such, the claims simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP2106.05(d)). Rather, the data gathering steps as recited in the instant claims constitute a general link to a technological environment which is insufficient to constitute an inventive concept which would render the claims significantly more than the judicial exception.
Taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception(s). Even when viewed as a combination, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claims as a whole do not amount to significantly more than the exception itself [Step 2B: NO; See MPEP § 2106.05].
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to applicant is directed generally to the MPEP § 2106.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
A.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sebat et al. (Science, 2004, 305, p. 525-528; Supplemental Information (SI), p. 1-23) in view of Diskin et al. (Nucleic Acids Research, 2008, 36(19), p. 1-12).
With regard to the instant claimed elements taught in the prior art, teaching from Sebat are described in italics, after each claimed step herein for claim 1. Instantly claimed elements which are considered to be equivalent to the prior art teachings are described in bold for all claims. The prior art to Sebat discloses a study of copy number polymorphisms between normal humans (abstract). Sebat teaches the instant claims as follows.
Claim 1 discloses a  method for detecting copy number variation (CNV), comprising:
(A) providing at least three test samples (Sebat teaches performing microarray analysis of 20 individuals (abstract); Sebat SI teaches collecting DNA samples (p. 3, par. 2 and Table S1));
(B) purifying nucleic acid from each test sample to obtain a respective nucleic acid sample for each test sample (Sebat SI teaches purifying DNA from the samples (p. 3, par. 2));
(C) dividing all the nucleic acid samples into groups, wherein each group consists of two said nucleic acid samples, to obtain nucleic acid sample groups (Sebat teaches measuring the relative concentration of DNA in two samples by hybridizing differentially labeled samples to a set of probes (p. 526, col. 1, par. 1); Sebat SI teaches that for each experiment, two different samples were prepared in parallel (p. 3, par. 3));
(D) conducting whole genome amplification for each nucleic acid sample in the nucleic acid sample groups to obtain amplified nucleic acid samples in groups (Sebat SI teaches performing PCR of genomic DNA (p. 3, par. 3));
(E) labelling one amplified nucleic acid sample in each group with a first fluorescent dye to obtain a first-fluorescent-dye-labelled amplified nucleic acid sample for each group, and labelling the other amplified nucleic acid sample in each group with a second fluorescent dye to obtain a second-fluorescent-dye-labelled amplified nucleic acid sample for each group (Sebat SI teaches that DNA samples were labeled differentially with Cy5 and Cy3 (p. 3, par. 3));
(F) mixing the first-fluorescent-dye-labelled amplified nucleic acid sample in each group with the second-fluorescent-dye-labelled amplified nucleic acid sample in said group to obtain a mixture, and conducting hybridization with the mixture on a chip that contains a set of human genome probes to obtain signal data sets in one group for each chip, wherein each group of signal data sets consists of two said signal data sets, and each of the signal data sets consists of signal data of all the probes against a labelled and amplified nucleic acid sample from each test sample (Sebat SI teaches that the labeled DNA samples were hybridized in comparison to each other (p. 3, par. 3));
(G) analyzing the signal data sets in a group for each chip via locally weighted scatterplot smoothing (Lowess) to obtain two Lowess-analyzed signal data sets (Sebat SI teaches using S-PLUS to analyze the array data by first normalizing the data using an intensity-based lowess curve fitting algorithm (p. 4, par. 2));
(H) calibrating the signal data in the Lowess-analyzed signal data sets for the probes arranged in the order of genomic coordinates in view of corresponding probe values in a probe values set for calibration to obtain calibrated results, wherein the probe values set for calibration is generated by: (i) using the signal data sets in groups derived from the test samples in the same sample batch as the test sample of interest or in a different sample batch to (ii) obtain a probe values set for calibration via calculation in view of at least three Lowess-analyzed signal data sets, wherein said probe values set for calibration is a collection of probe values for calibration for all the probes (Sebat SI teaches analyzing the signal data from the probes based on genomic coordinates (p. 4, par. 3 through p. 6, par. 1); Sebat presents CNP results based on chromosome position (Fig. 1) and genome order (Fig. 2A, C, and G); see below for teachings by Diskin regarding calibrating the signal data);
(I) analyzing the calibrated results to obtain a CNV result of the test sample of interest (Sebat teaches identifying 210 CNP (copy number polymorphisms) (i.e., CNV) differences in 20 donors (p. 526, col. 1, par. 3); see below for teachings by Diskin regarding analyzing calibrated results).
Sebat does not teach step (H) regarding calibrating the signal data.
However, the prior art to Diskin discloses a computation approach for improving the accuracy of CNV detection using whole-genome microarrays (abstract). Diskin teaches calculating a Log R Ratio (LRR), where LRR is calculated as log2(Robserved/Rexpected), with R being the sum of the signal intensity for each SNP (p. 2, col. 2, par. 2). Diskin teaches for each nonpolymorphic marker in each sample, the median value of all samples was used as the Rexpected value for computing the LRR (p. 2, col. 2, par. 2). Diskin teaches that the LRR value for a probe is a measure of the difference between the signal intensity of the test sample and a pool of reference samples (i.e., calibrated results) (p. 3, col. 2, par. 3 through p. 4, col. 1, par. 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Sebat for identifying copy number variation by LOWESS smoothing with the method of Diskin for using a pool of reference samples to calculate expected signal intensity because both references are in the same field of endeavor. The motivation to use a pool of reference samples would have been to understand how similar a given test sample is to the pool of reference samples, as taught by Diskin (p. 5, col. 2, par. 2). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.
Regarding claim 8, Sebat in view of Diskin teach the method of claim 1 as described above. Sebat SI teaches differentially labelling two samples with Cy5 and Cy3 (p. 3, par. 3). 

B.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Sebat in view of Diskin, as applied to claim 1 as described above, and in further view of Stamatoyannapoulos et al. (WO 2004/052080).
Regarding claim 2, Sebat in view of Diskin teach the method of claim 1 as described above. Sebat does not teach the limitations of step (H)(ii).
However, the prior art to Stamatoyannapoulos discloses methods for using arrays to reveal the pattern of genetic functional and regulatory activity within any given cell(s) or tissue type(s) or associated with any particular genetic locus or combination of loci under a variety of conditions (abstract). Stamatoyannapoulos teaches generating data with an array to reveal functional site copy number by comparison to a reference or set of references (p. 131, lines 13-20). Stamatoyannapoulos teaches isolating nucleic acids from test samples and control samples, labeling the test samples with Cy3 and the control samples with Cy5, and performing array hybridization (Figure 2). Stamatoyannapoulos teaches a method of (a) smoothing the data to obtain a baseline curve and (b) determining the error bounds for said baseline curve, where the smoothing is carried out using LOWESS and the error bounds are determined by a method of (b1) mean centering the replicates for each genomic sequence about the baseline curve to generate a mean- centered chromatin sensitivity profile (i.e., adjusting by mean centering)(p. 46, lines 5-16). Stamatoyannapoulos teaches (b2) determining the median of the mean-centered chromatin sensitivity profile (p. 46, lines 16-17).
Regarding claim 3, Sebat in view of Diskin and Stamatoyannapoulos teach the method of claim 2 as described above. Sebat teaches calculating log ratio values for the signal data (p. 4, par. 2). Sebat does not teach the limitations of the calibration in step (H).
However, Diskin teaches calculating a Log R Ratio (LRR), where LRR is calculated as log2(Robserved/Rexpected), with R being the sum of the signal intensity for each SNP (p. 2, col. 2, par. 2). Diskin teaches for each nonpolymorphic marker in each sample, the median value of all samples was used as the Rexpected value for computing the LRR (p. 2, col. 2, par. 2). The SNPs and nonpolymorphic markers taught by Diskin are considered as probes as instantly claimed.
Regarding claims 2-3, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Sebat in view of Diskin and Stamatoyannapoulos to calculate median values of LOWESS-smoothed, mean centered array data using pooled reference samples. Specifically for claim 2, the motivation to use the method of Stamatoyannapoulos would have been to determine a baseline chromatin sensitivity profile, as taught by Stamatoyannapoulos (p. 46, lines 5-6) in order to define error bounds on the data (p. 46, lines 22-23). Specifically for claim 3, the motivation to apply the method of Diskin would have been to compute the Log R Ratio as a normalized signal intensity measure, as taught by Diskin (p. 2, col. 2, par. 2). One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.

C.	Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sebat in view of Diskin, as applied to claims 1-3 as described above, and in further view of Yang et al. (Nucleic Acids Research, 2002, 30(4), p. 1-10) and Pym et al. (Neural Development, 2006, I:3, p. 1-15).
Regarding claim 4, Sebat in view of Diskin and Stamatoyannapoulos teach the method of claim 3 as described above. Sebat does not teach the limitations of the calibration in step (H).
However, the prior art to Yang discloses different normalization methods for analyzing microarray experiments (abstract). Yang teaches performing microarray analysis on Cy3 and Cy5 coupled RNA (i.e., nucleic acid) samples (p. 2, col. 1, par. 2) to produce images with red (R, Cy5) and green (G, Cy3) fluorescence intensity data (p. 2, col. 2, par. 3). Yang teaches various statistical methods for normalization. Yang teaches methods for global normalization where the red and green intensities are related by a constant factor, and the center of the distribution of log ratios of R and G are shifted to 0 by subtracting c, which can the median or mean of the intensity ratios (i.e., adjusting the log2 ratios for all the probes by zeroing the median of the ratios) (p. 2, col. 2, par. 5-6). Yang teaches methods for scale normalization, starting from data that have been location normalized as described by global normalization where the mean is zero and variance is described by ai2σ 2 (i.e., the standard deviation x a coefficient) (p. 3, col. 1, par. 2). Yang teaches that σ (i.e., standard deviation)is the variance of the true log ratios and a is the scale factor for the ith print tip group (p. 3, col. 1, par. 2).
Neither Sebat or Yang teach calculating the median and standard deviation for each probe based on at least three consecutive probes. Stamatoyannapoulos teaches calculating a median as described above (p. 46, lines 16-17).
However, the prior art to Pym discloses a study of the neuronal development in Drosophila melanogaster (abstract) using arrays (p. 13, col. 2, par. 1). Pym teaches normalizing the log2 ratios of each spot by median-centering and identifying peaks based on a probe and the surrounding probes (i.e., at least three consecutive probes). 
Regarding claims 5 and 6, Sebat in view of Diskin, Stamatoyannapoulos, Yang, and Pym teach the method of claim 4 as described above. Sebat does not teach a coefficient.
However, it is considered that Yang fairly teaches the equivalent of a coefficient by teaching the scaling factor a used in scale normalization (p. 3, col. 1, par. 2) as described above. Yang teaches methods for estimating a, and teaches an example of a = 1 and that a can equal the print tip (Table 1).As Yang teaches an example of a = 1, it is considered that this example encompasses the instantly claimed range of 0-1 in claim 5. Yang does not explicitly teach a coefficient in the range of 0.1 to 0.3, as in claim 6.
Regarding claims 4-6, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine, in the course of routine experimentation and with a reasonable expectation of success, the method of Sebat in view of Diskin and further in view of Stamatoyannapoulos for generating log2 ratios for each probe based on pooled reference samples with the methods of Yang, for median centering the log2 ratios and performing scale normalization, and Pym, for analyzing adjacent probes, because these references are in the same field of endeavor. Specifically for claim 4, it would have been obvious to perform median centering as taught by Yang on the normalized log2 ratios as taught by Sebat in view of Diskin and further in view of Stamatoyannapoulos because this would have been no more than the combination of known elements. It would have been obvious to calculate the median and standard deviation from these median-centered log2 ratios because the calculation of these values is a common technique, as seen in the teachings of at least Stamatoyannapoulos and Yang. It would have been obvious to modify the teachings of Yang for using the scale factor ai2σ 2 to calibrate the median values of each probe because Yang teaches that this parameter is used for scale normalization and suggests that a similar approach could be extended to perform scale normalization across slides (p. 8, col. 2, par. 1). The motivation to use the teachings of Yang would have been to use normalization methods that are based on robust local regression and account for intensity and spatial dependence in dye biases for different types of cDNA microarray experiments, as taught by Yang (abstract). It would have been obvious to use adjacent probes to calculate the statistical values as taught by Pym. The motivation would have been to find peaks, as taught by Pym (p. 13, col. 2, par. 1), or contiguous areas of the genome covered by multiple, adjacent probes. Specifically for claims 6, it would have been obvious to one of ordinary skill in the art to alter the scaling factor as taught by Yang during the course of routine optimization or modification of a known process of performing scale normalization to encompass the instantly claimed ranges of the coefficient because a is calculated based on the values of M, which are shown to cluster around 0 from ~1 to -1 (Figure 1), which would result in a as taught by Yang as being reasonably close to the instantly claimed range. One could have combined the elements as claimed by known methods, and that in combination, each element merely would have performed the same function as it did separately. Furthermore, one of ordinary skill in the art would have recognized that the results of the combination would have been predictable.

D.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sebat in view of Diskin, as applied to claim 1 as described above, and in further view of Ray et al. (BMC Genomics, 2013, 14, p. 1-21).
Regarding claim 7, Sebat in view of Diskin teach the method of claim 1 as described above. Sebat SI teaches identifying CNPs (i.e., CNVs) by analyzing microarray hybridization data using a Hidden Markov Model (HMM) (p. 5, par. 2 through p. 6, par 1). Sebat does not teach performing Circular binary segmentation (CBS), BioHMM, Forward-Backward Fragment-Annealing Segmentation or Wavelet smoothing.
	However, the prior art to Ray discloses a study of structural alterations in solid tumors (abstract). Ray teaches calling CNVs from array data using 6 different algorithms, including Circular Binary Segmentation and Forward-Backward Fragment Annealing Segmentation (p. 16, col. 2, par. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute, in the course of routine experimentation and with a reasonable expectation of success, the CNV calling method of Sebat with the CNV calling methods of Ray because such methods would be expected to be interchangeable. The motivation to use multiple algorithms for calling CNVs would have been to set a threshold for detection by multiple algorithms, as taught by Ray (p. 16, col. 2, par. 2). The substitution of one CNV calling method for another thus is no more than the simple substitution of one known element for another.

Conclusion
No claims are allowed.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANNA NICOLE SCHULTZHAUS whose telephone number is (571)272-0812.  The examiner can normally be reached on Monday - Friday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571)272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JANNA NICOLE SCHULTZHAUS/Examiner, Art Unit 1631                                                                                                                                                                                                        
/G STEVEN VANNI/Primary Examiner, Art Unit 1631